Exhibit 10.3
TRANSITION AGREEMENT
This Transition Agreement (this “Agreement”) is entered into and effective as of
January 6th, 2011 (the “Effective Date”) by and between RHA Tishomingo, LLC, an
Oklahoma limited liability company d/b/a Johnston Memorial Hospital (“Seller”)
and Mercy Hospital Tishomingo, an Oklahoma nonprofit corporation (“Buyer”).
RECITALS
A. Buyer and Seller have entered into that certain Asset Purchase Agreement
dated January 6th, 2011 (the “Purchase Agreement”), pursuant to which Buyer
purchased certain assets owned by Seller and utilized in connection with the
operation of Johnston Memorial Hospital, a licensed critical access hospital
located in the City of Tishomingo, Oklahoma (the “Hospital”).
B. Seller has agreed to provide Buyer with the services described in this
Agreement to facilitate the transition of the operation of the Hospital from
Seller to Buyer.
NOW, THEREFORE, the parties agree as follows:
1. Computer Hardware. Commencing on the Effective Date and continuing until the
earlier of (i) June 30, 2011, or (ii) the date on which Buyer provides notice to
Seller that it no longer needs the services contemplated by this Agreement (the
“Transition Period”), Seller shall continue to provide Buyer with the use of and
access to the computer servers that are located at 3555 NW 58th Street,
Suite 700, Oklahoma City, OK 73112 and support Seller’s critical access
hospitals, including the Hospital, until such time as the server can be
relocated to the Hospital campus.
2. Personnel.
2.1 During the Transition Period Buyer shall provide Seller with the services of
those individuals who are employees of Buyer and are identified on Exhibit 1
(the “Personnel”). The Personnel shall dedicate approximately 2/3 of their
working time to providing services to Seller.
2.2 Buyer shall furnish all supplies and equipment necessary for the Personnel
to perform their respective duties.
2.3 During the Transition Period, the Personnel shall at all times and for all
purposes remain and be considered employees of Buyer, and not employees of
Seller.
2.4 Buyer shall be solely responsible for ensuring that proper deductions are
made from the Personnel’s pay for federal, state, and local income taxes, and
the employee’s portion for FICA payments.
2.5 In exchange for Buyer providing the services of the Personnel to Buyer on
the terms and conditions described in this Agreement, Seller shall, on a monthly
basis, pay Buyer an amount that results from multiplying (a) 125%, times
(b) two-thirds (2/3) of Buyer’s payroll costs for the Personnel (inclusive of
the employer’s portion of amounts

 

 



--------------------------------------------------------------------------------



 



payable under the Federal Insurance Contribution Act and the Federal
Unemployment Tax Act, unemployment taxes and/or contributions and all applicable
federal, state and local payroll taxes, and all fringe benefit costs for the
Personnel). Buyer shall provide Seller with an invoice setting forth the amount
of the payroll costs for the Personnel, and Seller shall pay the amount of such
invoice within 10 days of Buyer’s receipt of the invoice.
3. Contracts/Agreements. During the Transition Period, Buyer and Seller will
work to identify the Assumed Contracts (as defined in the Purchase Agreement).
Until such time as the Assumed Contracts can be identified and properly assigned
to Buyer, any such assignment shall be deferred until all required consents have
been obtained (each a “Deferred Contract”).
Buyer and Seller shall cooperate with and provide access to each other of all
equipment, employees and other assets and personnel necessary or required to
perform the obligations under and receive the benefits of, as applicable, any
Deferred Contract, in any reasonable and lawful arrangements designed to provide
to Buyer the benefits of use of the Deferred Contract for its term (or any right
or benefit arising thereunder, including the enforcement for the benefit of
Buyer of any and all rights of Seller against a third party thereunder). Once
the required consent for the sale, assignment, assumption, transfer, conveyance
and delivery of a Deferred Contract is obtained, Seller shall promptly assign,
transfer, convey and deliver such Deferred Contract to Buyer, and Buyer shall
assume the obligations under such Deferred Contract assigned to Buyer from and
after the date of assignment to Buyer pursuant to a special-purpose assignment
and assumption agreement (which special-purpose agreement the parties shall
prepare, execute and deliver in good faith at the time of such transfer, all at
no additional cost to Buyer).
If Buyer is not able to obtain the required consent for a Deferred Contract then
Buyer may reject the assignment of such Deferred Contract, in which case,
notwithstanding anything set forth in the Purchase Agreement or this Agreement
to the contrary, neither this Agreement nor any document contemplated by the
Purchase Agreement shall constitute a sale, assignment, assumption, conveyance
or delivery or an attempted sale, assignment, assumption, transfer, conveyance
or delivery of such Deferred Contract, and (B) Seller shall retain such Deferred
Contract and all liabilities arising therefrom or relating thereto.
4. Bank Account/Receivables.
4.1 Buyer shall establish new bank accounts in Buyer’s name (the “Buyer
Accounts”) that will be utilized to “sweep” Seller’s bank accounts relating to
the Hospital’s operations (the “Seller Hospital Accounts”) and the funds from
the Seller Hospital Accounts will be swept daily into the Buyer Accounts.
4.2 On the Closing Date, Buyer and Seller shall, in good faith, identify
Seller’s then outstanding accounts receivable (the “Accounts Receivable”) and
shall prepare Schedule 4.2 which sets forth in reasonable detail the amount of
the Accounts Receivable. During the 180-day period immediately following the
Closing (the “Collection Period”), Buyer will use its reasonable business
efforts to collect the Accounts Receivable, but Seller may also make its own
reasonable business efforts to collect the Accounts Receivable. Reasonable
business efforts would include calls and the issuance of periodic statements but
would not include filing suit against any account payor or taking any actions in
the bankruptcy of an account payor. Buyer will not discount the Accounts
Receivable or charge a fee to Seller for this collection activity. Buyer
acknowledges that it has no interest in or claim to any of the Accounts
Receivable. Seller

 

2



--------------------------------------------------------------------------------



 



acknowledges that although Buyer will be collecting the Account Receivable,
Buyer does not hereby guarantee or otherwise make any assurances regarding the
collectability of the Accounts Receivable. Buyer agrees to remit the amounts of
the Accounts Receivable to Seller as they are received by Buyer. Any accounts
receivable funds collected by Buyer on behalf of Seller would be designated as
trust funds for the benefit of the Seller, without commingling the proceeds of
said receivables with other assets of the Buyer.
In order to facilitate Buyer’s collection of the Accounts Receivable, Seller
does hereby designate and appoint Buyer and its authorized officers and agents
as Seller’s agent and attorney-in-fact, to endorse the name of Seller upon any
and all checks, drafts, money orders, and other instruments for the payment of
money in satisfactions of the Accounts Receivable with the same legal effect as
if executed by Seller.
5. Status of Parties. The parties further agree and acknowledge that the
relationship created by this Agreement is that of independent contractor. Except
as contemplated by Section 4, neither party is an agent for nor shall any of
their respective employees be considered employees of the other party and
neither of the parties employees are entitled to the benefits provided by the
other party to their respective employees, including, but not limited to,
workers’ compensation insurance and unemployment insurance.
6. Non-Assignability. This Agreement shall not be assignable, in whole or in
part, by either party without the prior written consent of the other party.
7. Notice. Any written notice to be given by either party hereunder shall be
mailed by certified or registered mail with return receipt requested or
personally delivered, and shall be addressed (or delivered) to the address
indicated below or to such other persons or addresses as Buyer or Seller may
provide by notice to the other.
8. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of Oklahoma
without reference to conflicts of law principles.
9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter and terms of this Agreement and
supersedes all oral or written communications or agreements between the parties
relating to such subject matter.
10. Severability. If any one or more provisions of this Agreement or any
application thereof shall be declared or become invalid, illegal or
unenforceable in any respect, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired in any
manner.
[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

                  SELLER       BUYER
 
                RHA Tishomingo, LLC       Mercy Hospital Tishomingo
 
               
By:
  /s/ Richard Rentsch       By:   /s/ Paul A. Foster
 
               
 
  Name: Richard Rentsch           Name: Paul A. Foster
 
  Title:   Vice President           Title:   CFO
 
               
Address:
  3555 NW 58th Suite 700
OKC, OK 73112       Address:   4300 W. Memorial Rd
OK 73120

[Signature Page to Transition Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit 1
Employees

1.   Benjamin, Gail   2.   Seeley, Donald   3.   Calhoun, Ann-Margaret   4.  
McCumber, Debbie   5.   McMillin, Sharon   6.   Stephens, Amanda

 

 